CONCURRING OPINION.
Smith, Judge:
It is the duty of the collector to classify goods and the duty of the appraiser to determine their value. When therefore it comes to the classification of goods and such classification is determined under the statute by their value, it seems to me that the collector must accept the appraised or official value for classification purposes and classify the goods accordingly. If such classification brings the merchandise within the terms of the free list, the merchandise should be admitted free, but if the classification according to their appraised value subjects the merchandise to duty, then in compliance with the express mandate of paragraph I of Section XII, the rate of duty should be applied to the entered, not the appraised, value.
The decisions of the Supreme Court cited by Judge Martin definitely settle, however, that the entered value determines classification, and for that reason I concur.